Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of July 21, 2008, by
and between Lucinda M. Baier (“Executive”) and Movie Gallery, Inc., a Delaware
corporation (the “Company”).

1. Duties and Scope of Employment.

(a) Position and Duties. For the term of her employment under this Agreement,
the Company agrees to employ Executive in the position of Executive Vice
President and Chief Financial Officer, with such customary duties,
responsibility and authority of such role. The Executive shall have ultimate
responsibility and authority for all financial operations of the company.
Executive shall report to the Company’s President and Chief Executive Officer.

(b) Obligations to the Company. During the term of her employment with the
Company, Executive shall devote her best efforts, talents and skills, and
substantially all of her working time and attention to furthering the Company’s
success, and follow and abide by all Company policies, rules, and procedures.
Unless she obtains prior consent from the Board of Directors of the Company (the
“Board”), Executive shall not serve as an employee, officer, or director of, or
as a consultant or advisor to, any other for-profit or not-for-profit entity, or
in any other similar capacity. Notwithstanding the foregoing, the parties agree
that during the term of her employment, Executive may serve on the Board of
Directors for The Bon-Ton Stores, Inc. or its successor.

(c) No Conflicting Obligations. Executive represents and warrants to the Company
that she is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with her obligations under this Agreement.
Executive represents and warrants that she will not use or disclose, in
connection with her employment by the Company, any trade secrets or other
proprietary information or intellectual property in which Executive or any other
person has any right, title or interest and that her employment by the Company
as contemplated by this Agreement will not infringe or violate the rights of any
other person or entity. Executive represents and warrants to the Company that
she has returned all property and confidential information belonging to any
prior employers.

(d) Commencement Date. The effective date of this Agreement shall be July 28,
2008 (“Commencement Date”).

2. Term of Employment.

(a) At-Will Employment. The term of Executive’s employment with the Company
shall be from the Commencement Date until the date when Executive’s employment
terminates pursuant to Section 2(b) below. Executive’s employment with the
Company shall be “at will”, which means that either Executive or the Company may
terminate Executive’s employment at any time, for any or no reason.

 

1



--------------------------------------------------------------------------------

(b) Termination. The Company may terminate Executive’s employment at any time
and for any or no reason, by giving Executive thirty (30) days advance notice of
termination in writing (unless the termination is for Cause in which case
Executive’s termination of employment may be effected by the Company immediately
pursuant to Section 9(d)). Executive may terminate her employment at any time,
for any or no reason, by giving the Company sixty (60) days advance notice in
writing. Executive’s employment shall terminate automatically in the event of
her death or Permanent Disability as defined in Section 9(a) herein.

(c) Termination of Agreement. This Agreement shall terminate when all
obligations of the parties hereunder have been satisfied. The termination of
this Agreement shall not limit or otherwise affect any of Executive’s
obligations under Sections 10 and 11.

3. Compensation.

(a) Salary. The Company shall pay Executive as compensation for her services an
annual base salary in the amount of Four Hundred Thousand and No/100 Dollars
($400,000.00), less applicable taxes and withholdings (“Base Salary”), subject
to such increases (but not decreases) as the Company deems appropriate in
accordance with the Company’s customary procedures regarding the salaries of its
senior officers, and payable in accordance with the Company’s standard payroll
practices and procedures.

(b) Signing Bonus. Within thirty (30) days from the Commencement Date, Executive
will be paid a signing bonus of One Hundred Thousand and No/100 Dollars
($100,000) (“Signing Bonus”), less applicable taxes and withholdings. If prior
to one year from the Commencement Date (“First Anniversary Date”), Executive’s
employment is terminated for Cause or she resigns from her employment with the
Company (other than for Good Cause as defined in Section 9(e) below), she shall
repay a prorated portion of the Signing Bonus to the Company in an amount equal
to $100,000 multiplied by a fraction, the numerator of which is the number of
days from Executive’s employment termination date through the First Anniversary
Date and the denominator of which is the number of days from the Commencement
Date through the First Anniversary Date.

(c) Annual Bonus. For each calendar year in which Executive achieves her target
performance goals as set by the Board, Executive shall earn and be paid a bonus
(the “Annual Bonus”) equal to 100% of Base Salary. The amount of the Annual
Bonus shall be determined based on the achievement of performance goals
established by the Board. The Annual Bonus may be adjusted down from 100% for
objectives not achieved. The performance goals shall be determined by the Board
no later than ninety (90) calendar days after the first day of each calendar
year. The performance goals will be established with the expectation that the
Annual Bonus will equal 100%. Notwithstanding the foregoing, for the 2008
calendar year, the Annual Bonus will be set at $200,000. The Annual Bonus for
the 2008 calendar year may be adjusted down from $200,000 for objectives not
achieved. The Annual Bonus for each calendar year shall be paid no later than
March 15th following the calendar year to which the Annual Bonus applies.

 

2



--------------------------------------------------------------------------------

4. Equity.

(a) Stock Option Grant. The Company shall grant Executive an option (the
“Option”) to purchase shares of the Company’s common stock equal to
three-fourths of one percent (0.75%) of 23,366,498 (the common stock of the
Company outstanding on May 21, 2008), under the Company’s 2008 Omnibus Equity
Incentive Plan, as it may be amended from time to time (the “Plan”). The date on
which any Option or Additional Option (defined below) is granted shall be the
“Grant Date”. The Grant Date of the Option shall be as soon as practical after
the Commencement Date (the “Option Grant Date”). The per share exercise price of
the Option will be the Fair Market Value of a share of common stock on the
Option Grant Date. “Fair Market Value” shall have the meaning given to it under
the Plan. The Executive shall vest in the Option over three (3) years in equal
installments of one-third (1/3) of the Option on each of the first three
anniversaries of the Commencement Date. The Option shall be subject to the terms
of the Plan and the option agreement pursuant to which the Option shall be
granted to Executive, and execution and delivery of such option agreement shall
be a condition of the grant of the Option.

Executive shall be entitled to receive an additional option (the “Additional
Option”) to purchase shares of common stock in the Company at an exercise price
per share at the greater of (i) the Fair Market Value on the Option Grant Date,
or (ii) the Fair Market Value on the Grant Date of any such Additional Option,
if the Company exceeds its 2009 business plan in effect as of the date of this
Agreement (the “2009 Business Plan”) as follows:

More than $75 million and up to $100 million over 2009 Business Plan EBITDA: An
Additional Option to purchase one-fifth of one percent (0.20%) of 23,366,498
(the common stock of the Company outstanding on May 21, 2008).

More than $100 million and up to $125 million over 2009 Business Plan EBITDA: An
Additional Option to purchase one-third of one percent (0.33%) of 23,366,498
(the common stock of the Company outstanding on May 21, 2008).

More than $125 million and up to $150 million over 2009 Business Plan EBITDA: An
Additional Option to purchase two-thirds of one percent (0.67%) of 23,366,498
(the common stock of the Company outstanding on May 21, 2008).

 

3



--------------------------------------------------------------------------------

More than $150 million over 2009 Business Plan EBITDA: An Additional Option to
purchase one percent (1.0%) of 23,366,498 (the common stock of the Company
outstanding on May 21, 2008).

The Grant Date of any Additional Option shall be as soon as practical after the
achievement of performance criteria related to the 2009 Business Plan EBITDA
described above are determined by the Board. The Executive shall vest in the
Additional Option over three (3) years in equal installments of one-third
(1/3) of the Additional Option on each of the first three anniversaries of the
Grant Date of the Additional Option. The Additional Option shall be subject to
the terms of the Plan and the option agreement pursuant to which the Additional
Option shall be granted to Executive, and execution and delivery of such option
agreement shall be a condition of the grant of the Additional Option. If there
is a Change of Control in 2009 or soon thereafter prior to the Grant Date of the
Additional Option, and the Executive is employed by the Company, and the Company
is on target to achieve the performance goals in the 2009 Business Plan (as
determined by the Board by looking at the twelve (12) months immediately
preceding the date of the Change of Control), then the Executive shall vest in
the proportion of the applicable percentage of the Additional Option based on
achievement of performance goals in accordance with the following schedule:

 

Change of Control Date

   Proportion of Percentage Vested in
Additional Option (0.20%, 0.33%,
0.67%, or 1.0% Based on Achievement
of Performance Goals)

January 1, 2009 through March 31, 2009

     25%

April 1, 2009 through June 30, 2009

     50%

July 1, 2009 through September 30, 2009

     75%

October 1, 2009 and thereafter

   100%

(b) Change of Control. In the event of a Change of Control during Executive’s
employment, Executive shall immediately and fully vest in her Option and in any
Additional Option granted to her. “Change of Control” means the consummation and
completion of any fundamental transaction by which a change in control of the
Company occurs as follows: (i) consummation and completion of a sale of all the
equity securities of the Company to an unrelated entity, (ii) consummation and
completion of a sale of substantially all the assets of the Company to an
unrelated entity, or (iii) consummation and completion of a merger,
consolidation or reorganization with an unrelated business organization where
less than forty percent (40%) of the voting power and economic interest of the
Company or the surviving entity or the parent of either, are retained by the
shareholders of the Company immediately prior to such merger, consolidation or
reorganization.

 

4



--------------------------------------------------------------------------------

5. Benefits. During the term of this Agreement, Executive shall be entitled to
participate in or receive benefits under all employee benefit plans or
arrangements and perquisites of employment, including, without limitation, plans
or arrangements providing for health and disability insurance coverage, life
insurance for the benefit of Executive’s beneficiaries, and retirement and
pension benefits, subject to the same terms and conditions as apply to other
officers of the Company at Executive’s level of employment. During the term of
Executive’s employment, the Company shall provide financial planning assistance
to Executive on an annual basis in accordance with the terms of its policies as
in effect from time to time. During her employment, Executive shall accrue
vacation at the rate of no less than four (4) weeks for each year of employment
with the Company, subject to and in accordance with the Company vacation policy
as in effect from time to time.

6. Business Expenses. During the term of her employment, the Company shall
reimburse Executive reasonable and necessary business expenses incurred by
Executive in the performance of her duties subject to all applicable Company
policies regarding business expense reimbursement, including all reasonable and
necessary expenses incurred as a result of the Travel Requirement (as defined in
Section 7(a) below). Notwithstanding the foregoing, Executive shall be
reimbursed for reasonable and necessary business expenses relating to any
commuting costs to and from her current principal residence to any destination
more than 50 miles from her current principal residence, including, but not
limited to, travel expenses and housing costs.

7. Travel Requirement.

(a) Executive agrees that in order to perform her duties under this Agreement,
during the first 24 months following the Commencement Date, she will be required
to travel from her principal residence on a regular basis as the Company may
reasonably require in its sole discretion (“Travel Requirement”). The Travel
Requirement shall expire at the end of said 24 months (“Travel Requirement
Expiration Date”). The Company will not require Executive to relocate from or
change her current principal residence without her consent (the “Non-Relocation
Requirement”). The parties agree that (i) the Travel Requirement; (ii) the
Travel Requirement Expiration Date; and (iii) the Non-Relocation Requirement are
material terms of this Agreement.

(b) The parties further agree that, if at any time following the Commencement
Date, the circumstances reflect with no uncertainty that the Travel Requirement
must extend beyond the Travel Requirement Expiration Date in order for Executive
to continue to fulfill her duties and responsibilities under this Agreement,
said circumstances shall constitute a material breach of this Agreement.

8. Taxes and Applicable Withholdings. All payments made under this Agreement
shall be subject to reduction to reflect taxes and other amounts required to be
withheld by law, except that Executive will receive tax protection in the amount
of a full-round gross-up (tax on tax) for any business expense reimbursement
determined to be taxable.

 

5



--------------------------------------------------------------------------------

9. Termination Benefits.

(a) Termination by Reason of Death or Permanent Disability. Executive’s
employment hereunder shall automatically terminate in the event of Executive’s
death or Permanent Disability (as defined in this Section 9(a)). Within thirty
(30) calendar days after the Executive’s death or Permanent Disability,
Executive or Executive’s estate (as applicable) shall receive (i) Executive’s
accrued Base Salary earned through the date of Executive’s death or Permanent
Disability, (ii) the sum of any earned and accrued but unpaid Annual Bonus for
the fiscal year prior to the fiscal year during which termination occurs,
(iii) any expenses owed to the Executive, and (iv) any amounts accrued and owing
from Executive’s participation in, or benefits plans under Section 5, which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements and such other or additional
benefits as may be, or become, due to her under the applicable plans, programs,
agreements, corporate governance documents or other arrangements of the Company.
“Permanent Disability” means a mental or physical condition that renders
Executive unable to carry out her duties, which condition has existed for at
least three (3) months, and which, in the opinion of a physician selected by the
Board, is permanent or expected to last for an indefinite duration. Executive,
or Executive’s estate, as the case may be, shall have the right to exercise the
vested portion of any Option or Additional Option in accordance with the terms
of the Plan and applicable option agreement(s).

(b) Resignation by Executive. Executive may resign her employment by giving the
Company sixty (60) calendar days’ advance written notice of the effective date
of her resignation (the “Resignation Date”). Within thirty (30) calendar days
after the Resignation Date, Executive shall receive (i) her accrued Base Salary
earned through the Resignation Date, (ii) the sum of any earned and accrued but
unpaid Annual Bonus for the fiscal year prior to the fiscal year during which
termination occurs, (iii) any expenses owed to the Executive, and (iv) any
amounts accrued and owing from Executive’s participation in, or benefits plans
under Section 5, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements and such
other or additional benefits as may be, or become, due to her under the
applicable plans, programs, agreements, corporate governance documents or other
arrangements of the Company. Upon receiving notice of Executive’s intent to
resign, the Company may require that Executive cease performing all services for
the Company at any time before the end of such 60-day notice period, so long as
the Company continues Executive’s compensation and benefits through the
Resignation Date in accordance with this Section 9(b), provided that the Company
does not have Cause (as defined in Section 9(d) below) to terminate Executive.
Executive shall have the right to exercise the vested portion of any Option or
Additional Option in accordance with the terms of the Plan and applicable option
agreement(s).

(c) Termination Benefits. In the event of a Termination by the Company Without
Cause (as defined in Section 9(d) below) or a Termination by the Executive for
Good Reason (as defined in Section 9(e) below), the Company shall pay Executive
a severance amount equal to two (2) times Executive’s Base Salary in equal

 

6



--------------------------------------------------------------------------------

monthly installments over a period of two (2) years from her termination date
(the “Severance”), except that, solely in the event of a Termination by the
Executive for Good Reason triggered by the Company’s breach of Section 7(b), the
Severance shall be equal to one (1) times Executive’s Base Salary, and payable
in equal monthly installments over a period of one (1) year from her termination
date. Additionally, within thirty (30) calendar days after her termination date,
Executive shall receive (i) her accrued Base Salary earned through the
termination date, (ii) the sum of any earned and accrued but unpaid Annual Bonus
for the fiscal year prior to the fiscal year during which termination occurs,
(iii) any expenses owed to the Executive, and (iv) any amounts accrued and owing
from Executive’s participation in, or benefits plans under Section 5, which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements and such other or additional
benefits as may be, or become, due to her under the applicable plans, programs,
agreements, corporate governance documents or other arrangements of the Company.
The Severance shall not be paid or payable to Executive unless and until
Executive timely executes an agreement releasing the Company and its affiliates
from any and all known and unknown claims related to Executive’s employment or
termination of employment in a form requested by the Company, and such agreement
becomes effective and not revocable. Executive shall have the right to exercise
the vested portion of any Option or Additional Option in accordance with the
terms of the Plan and applicable option agreement(s).

If Executive is a “specified employee” of the Company or its successor (as
determined by the Company’s “specified employee” policy, or if no such policy
has been established, as determined in accordance with the default provisions of
Treasury Regulation Section 1.409A-1(i)), then Executive shall not receive
payments during the six (6) month period immediately following her termination
date in excess of the lesser of (x) the amounts payable in accordance with the
Severance described in Section 9(c) or (y) two times the compensation limit in
effect under Code Section 401(a)(17) for the calendar year in which Executive’s
date of termination occurs (with any amounts that otherwise would have been
payable under this Section 9(c) during such six (6) month period being paid on
the first regular payroll date following the lapse of six (6) months from the
date of termination, and any remaining installments payable thereafter in
accordance with this Section 9(c)).

(d) Termination by Company for Cause. The Company may terminate Executive’s
employment for Cause (as defined in this Section 9(d)), immediately upon written
notice. Within thirty (30) calendar days after such termination for Cause,
Executive shall receive (i) her accrued Base Salary earned through such
termination date (ii) any expenses owed to the Executive, and (iii) any amounts
accrued and owing from Executive’s participation in, or benefits plans under
Section 5, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements and such
other or additional benefits as may be, or become, due to her under the
applicable plans, programs, agreements, corporate governance documents or other
arrangements of the Company. As used herein, “Cause” means (i) Executive’s
breach of this Agreement, or (ii) Executive’s repeated neglect of, or refusal to
fulfill, or willful misconduct in connection with, any of Executive’s duties or

 

7



--------------------------------------------------------------------------------

obligations under this Agreement, or (iii) Executive’s violation of any Company
policy or any material policy of a subsidiary of the Company, or
(iv) Executive’s commission of a felony or any crime which involves fraud,
dishonesty, or moral turpitude, or (v) any misconduct by Executive that results
in financial detriment to, or damage to the reputation of, the Company. Upon a
termination of Executive’s employment for Cause, any Option or Additional
Option, even if vested, shall be forfeited.

(e) Termination by Executive for Good Reason. For purposes of this Agreement,
“Good Reason” means any action or inaction that constitutes a material breach by
the Company of this Agreement. To terminate her employment for Good Reason,
Executive must give the Company written notice detailing why she believes a Good
Reason event has occurred (“Termination Notice”). The Termination Notice must be
provided to the Company within sixty (60) days of the initial occurrence of such
alleged Good Reason event. The Company shall have thirty (30) days after receipt
of the Termination Notice to cure the alleged Good Reason event. Good Reason
will not have formally occurred with respect to the alleged Good Reason event
unless and until the cure period has expired and the alleged Good Reason event
remains uncured. At the expiration of the cure period, if the Company has not
cured the basis for the Good Reason termination, Executive’s obligation to serve
the Company, and the Company’s obligation to employ Executive under the terms of
this Agreement, shall terminate simultaneously.

(f) Benefits After Termination. After any termination of employment described in
this Section 9, Executive’s transfer, rollover, or continuation of any benefit
in which Executive was participating at the time of termination of employment
shall be governed by the terms of those programs (including any elections
Executive may have thereunder) and any applicable laws.

10. Restrictive Covenants.

(a) Executive’s Acknowledgments. Executive acknowledges and agrees that during
her employment with the Company, prior to and subsequent to the execution of
this Agreement, she has had and will continue to have access to certain
confidential and proprietary information of the Company, and its subsidiaries
and affiliated entities (collectively, the “Affiliates”), including
(i) information which derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy (“Trade Secrets” or “Trade Secret”), and (ii) information
which does not rise to the level of a Trade Secret, but is valuable to the
Company and its Affiliates and is provided in confidence to Executive
(“Confidential Information”).

(b) Confidential Information. Executive further acknowledges and agrees with
respect to Trade Secrets and Confidential Information provided to or obtained by
Executive (collectively, the “Proprietary Information”): (i) that the
Proprietary Information is and shall remain the exclusive property of the
Company and its Affiliates;

 

8



--------------------------------------------------------------------------------

(ii) to use the Proprietary Information exclusively for the purpose of
fulfilling her obligations to the Company under this Agreement; (iii) to return
the Proprietary Information, and any copies thereof, in her possession or under
her control, to the Company upon request of the Company, the expiration or
termination of this Agreement, or the termination of her employment for any
reason; and (iv) to hold the Proprietary Information in confidence and not to
copy, publish, or disclose to others or allow any other party to copy, publish,
or disclose in any form, any Proprietary Information without the prior written
approval of an authorized representative of the Company.

(c) Non-Competition; Non-Solicitation. Executive hereby acknowledges and agrees
that the Company and its Affiliates are engaged in the Home Entertainment
Business (as defined below) in the United States and Canada (“Area”). In
consideration of Executive’s continued employment with the Company and other
good and valuable consideration, Executive hereby agrees that during the term
hereof, and for a period of two (2) years from the date of expiration or
termination of this Agreement for any reason, and within the Area, Executive
will not:

(i) compete with the Company or its Affiliates in the Home Entertainment
Business, or engage in or carry on the Home Entertainment Business, directly or
indirectly, through any person or entity, or in any capacity, including, without
limitation, agent, lender, investor, trustee, consultant, shareholder, director,
officer, employee, or partner;

(ii) be employed by, or perform any services as employee, consultant, or
otherwise for, any person, firm, partnership, joint venture, corporation or
other entity that competes with the Company or its Affiliates in the Home
Entertainment Business, or that is engaged in the Home Entertainment Business
within the Area;

(iii) employ, solicit for employment, or advise or recommend to any other person
or entity that such person or entity employ, or solicit for employment, any
employee of the Company or its Affiliates; or

(iv) own or have any interest in, invest in (other than as a stockholder of less
than two percent (2%) of the issued and outstanding stock of a publicly traded
corporation having assets in excess of $100,000,000.00), lend money to,
guarantee loans of, make gifts to, advise, or by any other means assist any
other person or entity that competes with the Company or its Affiliates, or that
is engaged in the Home Entertainment Business within the Area.

For purposes of this Agreement, “Home Entertainment Business” means the business
of retail sale and/or rental of new or used movies and/or games or game-related
equipment, except that any restriction on Executive’s rendering services to
companies engaged in such business activities is limited to employment in or
services provided to departments and/or divisions within such companies that are
engaged in the retail sale or rental of new or used movies and/or games or
game-related equipment.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Business that receives less than five percent
(5%) of its Revenues from the “Home Entertainment Business” will neither be
considered to be a competitor nor engaged in the “Home Entertainment Business”.
During the requisite period and within the Area, Executive is expressly
restricted from employment with or services provided to Blockbuster, Inc.,
GameStop, Inc., Netflix, Inc., or their related entities, among other employers.

(d) Non-Disparagement. Executive shall maintain a professional manner, and shall
avoid and refrain from: (i) making any disparaging or derogatory remarks or
comments about the Company, its Affiliates, or any of their employees, officers,
directors, stockholders, members, representatives or agents; or (ii) engaging in
any other conduct which is likely to disparage the Company, its Affiliates, or
any of their employees, officers, directors, stockholders, members,
representatives or agents, or jeopardize or be prejudicial to any business,
professional or personal relationship, interests or reputation of the Company,
its Affiliates, or any of their employees, officers, directors, stockholders,
members, representatives or agents.

(e) Continuing Obligations. The obligations and restrictions set forth in this
Section 10 shall survive the expiration or termination of this Agreement for any
reason and shall remain in full force and effect.

(f) Remedies. Executive acknowledges and agrees that the provisions in this
Section 10 (the “Restrictive Covenants”) are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said Restrictive
Covenants, and that in the event of Executive’s actual or threatened breach of
any of the Restrictive Covenants, the Company shall be entitled to temporary
injunctive and other equitable relief from a court of competent jurisdiction,
without the necessity of showing actual monetary damages, subject to hearing as
soon thereafter as possible, and notwithstanding the arbitration provisions in
Section 13(g). In the event of a breach of any of these Restrictive Covenants,
the Company shall have the right to withhold payment of, or recapture, any
Severance and/or any proceeds from the Option and/or the Additional Option.
Nothing contained herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages which it is able to prove. Nothing
herein shall be construed as a liquidated damages provision.

11. Post-Termination Obligations.

(a) Return of Company Materials. No later than three (3) business days following
the termination of Executive’s employment, Executive shall return to the Company
all property of the Company and its Affiliates that is then in Executive’s
possession, custody or control, including, without limitation, all keys, access
cards, credit cards, computers, mobile phones, computer hardware and software,
documents, records, policies, marketing information, design information,
specifications and plans, database information and lists, and other property or
information that Executive has or had relating to the Company or its Affiliates
(whether those materials are in paper or computer-stored form), and including
but not limited to, any documents containing, summarizing, or describing any
Confidential Information.

 

10



--------------------------------------------------------------------------------

Nothing in this Agreement shall prohibit Executive from (i) disclosing
information and documents when required by law, subpoena or court order,
(ii) disclosing information and documents to her attorney or tax adviser for the
purpose of securing legal or tax advice, (iii) disclosing the post-employment
restrictions in this Agreement to any potential new employer, (iv) retaining at
any time, her personal correspondence, her personal Rolodex or outlook contacts
and documents relating to her own personal benefits, entitlements and
obligations, or (v) disclosing or retaining information that is already
generally available to the public or otherwise part of the public domain at the
time of disclosure.

(b) Executive Assistance. For a period of three (3) years after the termination
of Executive’s employment with the Company for any reason, Executive shall, upon
reasonable notice, furnish the Company with such information as may be in
Executive’s possession or control, and cooperate with the Company, as the
Company may reasonably request (with due consideration to Executive’s business
activities and obligations after the term of her employment with the Company),
in connection with any litigation, claim, or other dispute in which the Company
or its Affiliates is or may become a party.

12. Indemnification/D&O Insurance. Executive shall be entitled to
indemnification by the Company to the maximum extent permitted under Delaware
law and coverage under any applicable directors and officers (“D&O”) insurance
policy maintained by the Company. The Company shall provide the Executive with
evidence of the D&O insurance policy and scope of indemnification upon request.

13. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of Executive,
mailed notices shall be addressed to her at the home address which she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary and General Counsel.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized representative of the
Company (other than Executive). No waiver by either party of any breach of any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

 

11



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof, and expressly
supersedes all prior agreements, discussions, negotiations, understandings and
proposals by or between the parties with respect to the subject matter hereof,
whether written or oral. The terms of this Agreement cannot be changed except in
a later document signed by Executive and an authorized representative of the
Company (other than Executive).

(d) Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware (except provisions governing its choice of law).

(e) Severability. The parties acknowledge and agree that if any provision of
this Agreement is found, held or deemed by a court of competent jurisdiction to
be void, unlawful or unenforceable under any applicable statute or controlling
law, such unlawfulness or unenforceability shall not serve to invalidate any
portion of this Agreement not declared to be unlawful or unenforceable. Any
provision so declared to be unlawful or unenforceable shall be construed in a
manner which will give effect to the terms of such provision to the fullest
extent possible while remaining lawful and enforceable.

(f) Assignment. This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign this Agreement to any successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company.

(g) Arbitration. Except as provided in Section 10(f) above, all disputes between
the parties hereto arising out of, or relating to, this Agreement shall be
settled and determined to final resolution by arbitration. Any such arbitration
shall be held in the city and state in which the primary corporate offices of
the Company are located and shall be conducted in accordance with the Company
Employee Issue Resolution Program, the terms of which have been provided to
Executive, except that any dispute arising under Section 10 shall be resolved in
court or through arbitration at the Company’s election.

(h) Headings. The headings of the section contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(k) Code Section 409A. It is intended that any amounts payable under this
Agreement shall comply with Section 409A of the Internal Revenue Code (the
“Code”) (including the Treasury regulations and other published guidance
relating thereto) so as not to subject Executive to the payment of any interest
or additional tax imposed under Section 409A of the Code, and the terms of this
Agreement shall be construed accordingly.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized representative, as of the day and year
first above written.

 

EXECUTIVE   /s/ Lucinda M. Baier   Lucinda M. Baier

 

COMPANY:   Movie Gallery, Inc.   /s/ S. Page Todd  

S. Page Todd

Executive Vice President, General Counsel, Secretary and Chief Compliance
Officer

 

13